United States Court of Appeals
                                For  the  Seventh  Circuit  
                                Chicago,  Illinois  60604  
  
  
                                       February  1,  2016  
  
  
                                            Before  
  
                          WILLIAM  J.  BAUER,  Circuit  Judge  
  
                          FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                          ILANA  DIAMOND  ROVNER,  Circuit  Judge  
  
  
No.  15-­‐‑1636                                                   Appeal  from  the  United  
                                                                  States  District  Court  for  
DANIEL  L.  MASARIK,  
                                                                  the  Eastern  District  of  
   Petitioner-­‐‑Appellant,                                       Wisconsin.  
           v.  
                                                                  No.  11-­‐‑C-­‐‑0048  
UNITED  STATES  OF  AMERICA,                                      C.N.  Clevert,  Jr.,  Judge.  
   Respondent-­‐‑Appellee.  
  
  
  
  
                                             Order  
  
    The  court  amends  the  order  issued  on  January  21,  2016,  by  changing  one  
sentence  on  page  2.  “Co-­‐‑defendant  Bartlett  made  a  statement  to  the  FBI,  and  the  
prosecutor  did  not  give  Masarik’s  lawyer  a  copy.”  is  changed  to  read:  “Co-­‐‑
defendant  Bartlett  made  a  statement  to  the  FBI,  and  Masarik  contends  that  the  
prosecutor  did  not  give  his  lawyer  a  copy.”